OPINION OF THE COURT
PER CURIAM.
We affirm on the authority of Thomas v Atlantic Associates, Inc., 226 SO.2d 100 (Fla. 1969). In Thomas, the Supreme Court of Florida ruled tht the issue of whether a daughter was guilty of “a species of conversion or theft” in taking the car keys and driving the car to the grocery store, as well as the issue of whether the father was negligent in leaving the keys on the dresser, arising under the dangerous instrumentality doctrine, were issues of fact to be resolved by the jury, thus precluding the entry of summary judgment. Following a non-jury *41trial, the Court below, sitting as the trier of fact, resolved similar issues in Appellee’s favor. The Court’s findings and judgment are supported by competent, substantial evidence, and we are not prepared to disturb them. Marrone v Miami National Bank, 507 So.2d 652 (Fla. 3d DCA 1987); Randy International Ltd. v American Excess Corp., 501 So.2d 667 (Fla. 3d DCA 1987).
AFFIRMED.